Opinion by
Mr. Justice Roberts,
The First Federal Savings and Loan Association of Lancaster was the holder of a mortgage on a parcel of realty in the city of Lancaster. Taxes became delinquent, and, pursuant to the Real Estate Tax Sale Law,1 the property was sold at a properly advertised and conducted public judicial sale on October 28, 1971. First Federal did not send a representative to the sale. Appellant, Tom Swift, was the successful bidder at the duly-authorized sale and purchased the premises, as statutorily directed, “free and clear of all tax and municipal claims, mortgages, liens, charges and estates of whatsoever kind, except ground rents, separately taxed.”2
On January 7, 1972, First Federal instituted an equitable proceeding to set aside the judicial tax sale. The court, after a hearing, granted the requested relief. First Federal Savings & Loan Association v. Swift, 63 Lancaster L. Rev. 567 (Pa. C.P. 1973). This appeal followed.3 We reverse.
*209First Federal sought equitable relief on the basis of an alleged mistake of faet. Several weeks prior to the October 23 public sale, Robert F. Keener, an employee of the Lancaster Redevelopment Authority, went to the tax claim bureau. Evidently, there had been some discussion between the Authority and First Federal concerning the purchase of the property in question. At the tax bureau, Keener “asked for the list of the tax sale that was coming up,” without specifying the list for any particular date. The clerk handed Keener the sale list for October 30, 1971. Keener examined the list and discovered that this particular property was not there listed for sale.
Keener then gratuitously informed First Federal that the realty would not be sold on October 23. Keener was neither agent nor employee of either the tax claim bureau or First Federal. Without investigating further, First Federal relied on Keener’s information and advised its attorney not to appear at the October 23 sale. First Federal concedes it had earlier received official notice of the sale.
The chancellor correctly observed that there is no basis at law for setting aside the sale. Proper notice was given, and the sale was held at the court’s direction in conformity with the statutory requirements. The court therefore stated that “[tjhere is no reason to disturb the sale unless equitable principles are involved which require the granting of relief to the plaintiff.” It did, however, believe that equity empowered the court to grant relief despite First Federal’s unilateral mistake. The chancellor set aside the sale.4 In the *210circumstances of this case, the grant of equitable relief was error.
Even recognizing that a court of equity has broad powers, “[i]t is a mistake to suppose, that a court of equity is amenable to no law, either common or statute, and assumes the rule of an arbitrary legislator in every particular case.” Blackstone’s Commentaries on the Law 732 (B. Gavit ed. 1941). When the rights of a party are clearly established by defined principles of law, equity should not change or unsettle those rights. Equity follows the law. Hedges v. Dixon County, 150 U.S. 182, 14 S. Ct. 71 (1893); Bauer v. P.A. Cutri Co., 434 Pa. 305, 253 A.2d 252 (1969); Scott v. Waynesburg Brewing Co., 256 Pa. 158, 100 A. 591 (1917); Abrahams v. Wilson, 134 Pa. Superior Ct. 297, 3 A.2d 1016 (1939); see 2 J. Pomeroy, A Treatise on Equity Jurisprudence § 425 (5th ed. S. Symons 1941).
Here, the rights of the parties are specifically established by the Real Estate Tax Sale Law. The statute *211is the sole authority governing the sale of this land for delinquent taxes. See Richards v. Schuylkill County, 20 Pa. D. & C. 2d 539 (C.P. Schuylkill County 1959), aff’d per curiam, 399 Pa. 552, 161 A.2d 26 (1960).
The statute provides several protections for a mortgagee. Notice must be given,5 and here it was. A mortgagee, as a “lien creditor of the owner,” may stay the sale by entering into an agreement with the tax bureau for the payment of back taxes.6 First Federal negotiated no such agreement. Prior to sale, “any lien creditor” may redeem the property.7 First Federal did not. Before a property may be sold at judicial sale, it must first be offered at a “tax upset sale,” a sale which, unlike a judicial tax sale, does not discharge mortgages.8 Here, in accordance with the statute, the upset sale was publically advertised for three consecutive weeks in newspapers and by posting on the property.9 On the advertised date, the real estate was offered for sale but not then purchased. The “regularity or legality of the proceedings of the [tax] bureau in respect to such [upset] sale” may be challenged.10 No such challenge was made. The judicial sale was then properly advertised and, by court order, the realty was offered for public sale on October 23. First Federal does not challenge the legality or regularity of this sale. Finally, a mortgagee may bid for and purchase premises on which it holds a mortgage. Despite actual notice, First Federal did not appear or bid at the judicial sale. The record reveals that First Federal failed to avail itself *212of any of the ample opportunities to protect its interest.
On the other hand, after a judicial tax sale the purchaser is statutorily protected. A judicial sale discharges all mortgages and the purchaser takes title “free and clear of all tax and municipal claims, mortgages, liens, charges and estates of whatsoever kind, except ground rents, separately taxed.”11 Moreover, the Real Estate Tax Sale Law specifically provides that “[t]here shall be no redemption of any property after the sale thereof.”12
The rights of all parties to a tax sale are defined and governed by statute. “[Wjhenever there is a direct rule of law governing the case in all its circumstances, the [equity] court is as much bound by it as would be a court of law . . . .” Albright v. Albright, 228 Pa. 552, 77 A. 896 (1910); see 2 J. Pomeroy, supra, §125 at 189-90. Where, as here, the parties’ rights are regulated and fixed by a comprehensive scheme of legislation, the maxim “equity follows the law” is entitled to the greatest deference. See, e.g., Bauer, supra; Albright, supra; Cloeter v. Superior Court, 86 Ariz. 400, 347 P.2d 33 (1959); Milgram v. Jiffy Equipment Co., 362 Mo. 1194, 247 S.W.2d 668 (1952); In re Adoption of McCauley, 177 Neb. 759, 131 N.W.2d 174 (1964); cf. 1 Pa. S. § 1501 (Special Pamphlet 1973).
Moreover, the “mistake of fact” alleged by First Federal is precisely the sort of mistake which cannot provide a basis for equitable relief. First Federal elected to rely on information volunteered by a person without authority to speak for either the court which ordered the sale or the tax bureau which administered it. It did so at its own risk. The sale had been fully *213and properly advertised in accordance with the statute. Notice of the judicial sale had also been sent to and received by First Federal, and the realty was correctly listed for sale for October 23. Although the means for determining the accuracy of Keener’s gratuitous communication were readily at hand, First Federal admits that it took no steps to confirm this information with the proper authorities. First Federal may not now successfully contend that its own inattentiveness and failure to utilize its statutory protections entitles it to a decree setting aside a lawful sale.
“[CJourts of equity will not relieve a party from the consequences of an error due to his own ignorance or carelessness when there were available means which would have enabled him to avoid the mistake if reasonable care had been exercised.” Home Owners’ Loan Corp. v. Crouse, 151 Pa. Superior Ct. 259, 263, 30 A.2d 330, 332 (1943). See Stone v. C.I.T. Corp., 122 Pa. Superior Ct. 71, 184 A. 674 (1936); Lessa v. Staler, 75 Pa. Superior Ct. 468 (1921); Felin v. Futcher, 51 Pa. Superior Ct. 233 (1912); 3 J. Pomeroy, supra, § 856b. Here, First Federal chose to rely on Keener’s unverified information rather than avail itself of any of the several statutory procedures designed for its benefit.
In these circumstances, First Federal is not entitled to relief, nor may appellant be deprived of the property he lawfully purchased.
Decree reversed. Costs on appellee.
Mr. Chief Justice Jones took no part in the consideration or decision of this case.

 Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§ 5860.101-.803 (1968 & Supp. 1973).


 Id. art. VI, § 612, as amended, 72 P.S. § 5860.612 (Supp. 1973).


 Swift, believing tbat appellate jurisdiction was vested in the Commonwealth Court by the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. IV, § 402(4), 17 P.S. § 211.402(4) (Supp. 1973), filed a timely appeal in that court. Jurisdiction is properly in this Court pursuant to § 202(4) of the *209Act, 17 P.S. § 211.202(4) (Supp. 1973), and the Commonwealth Court transferred the case. Id. art. V, § 503(b), 17 P.S. § 211.503(b) (Supp. 1973). An appeal so transferred is treated as if timely filed in this Court. Id.


 The chancellor also was concerned about the purchase price Swift paid for the projierty. At the hearing, he stated: “See, the *210Court has no benefit of any information like the value of the property or anything else. Now, this may be worth [the purchase price]. If it’s worth [the purchase price], then, this is a good sale. If this was a steal, the Court is going to upset the sale, and make it exempt.” In his opinion, the chancellor translated this concern into an erroneous finding of “unjust enrichment” and a legal conclusion that “[t]he defendant would receive an unconscionable advantage if the sale were not set aside.” First Fed. Sav. & Loan Ass’n v. Swift, 63 Lancaster L. Rev. 567, 570 (Pa. C.P. 1973).
The Real Estate Tax Sale Law provides, however, that at a judicial sale the property is to be sold “to the highest bidder,” unless the court sets a minimum price not bid. Act of July 7, 1947, P.L. 1368, art. VI, § 612, as amended, 72 P.S. § 5860.612 (Supp. 1973). No minimum bid was here set by the court. It is presumed that the price received at a duly-advertised public sale is the highest and best obtainable. Plummer v. Wilson, 322 Pa. 118, 185 A. 311 (1936); Tax Claim Bureau v. Wheatcroft, 2 Pa. Commonwealth Ct. 408, 278 A.2d 172 (1971). A statutorily satisfactory price having been obtained at public sale, the record furnishes no basis for the chancellor’s finding of “unjust enrichment.”


 Real Estate Tax Sale Raw, Act of July 7, 1947, P.R. 1368, art. VI, §§ 602, 611, as amended, 72 P.S. §§ 5860.602, .611 (1968).


 Id. § 603, as amended, 72 P.S. § 5860.603 (1968).


 Id. art. V, § 501(a), as amended, 72 P.S. § 5860.501(a) (1968).


 Id. art. VI, §§ 605, 609, as amended, 72 P.S. §§ 5860.605, .609 (1968).


 Id. § 602, as amended, 72 P.S. § 5860.602 (1968).


 Id. § 607(d), as amended, 72 P.S. § 5860.607(d) (1968).


 Id. § 612, as amended, 72 P.S. § 5860.612 (Supp. 1973).


 Id. art. V, § 501(e), as amended, 72 P.S. § 5860.501(e) (1968) (emphasis added).